UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                   -X
BLAKE WINGATE,                                                NOT FOR PUBLICATION


                       Petitioner,                            MEMORANDUM DECISION
                                                              AND ORDER
               -against-                                      19-CV-04092-AmFILED
                                                                               IN CLERK'S OFFICE
                                                                          US DISTRICT COURT E.D.N.Y,
ANTHONY ANNUCCI,
                                                                          ★ JUL,^(^2019            ✩
                       Respondent.

                                                   -X                     BROOKLYN OFFICE

ANN M. DONNELLY,United States District Judge:

        The pro se petitioner, currently incarcerated at Auburn Correctional Facility, petitions for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. I.) The Court grants the

petitioner's request to proceed informa pauperis. For the reasons that follow, the petition for a

writ of habeas corpus is denied without prejudice.

                                          DISCUSSION


        The petition is premature. Section 2254 empowers federal courts to review petitions for

habeas relief only from persons who are "in custody pursuant to thejudgment of a State court

only on the ground that he is in custody in violation of the Constitution or law or treaties of the

United States." 28 U.S.C. § 2254(a)(emphasis added). The statute requires the petitioner to

"exhaust[] the remedies available in the courts of the State" before an application can be granted.

28 U.S.C. § 2254(b)(1)(A); see also Picard v. Connor,404 U.S. 270, 275 (1971)("[A] state

prisoner must normally exhaust available state judicial remedies before a federal court will

entertain his petition for habeas corpus").
        The petitioner alleges that his direct appeal is still pending in the state court. (ECF No. 1

at 2, 9, 11.) Accordingly, this petition is premature. The petitioner may file a new action after

he has exhausted all state court remedies as to all grounds in the petition.^

                                           CONCLUSION


        The petition is dismissed without prejudice. A certificate of appealability is not issued

because the petitioner has not made a substantial showing of the denial of a constitutional right.

28 U.S.C. § 2253. The Court certifies pursuant to 28 U.S.C. § 1915(a)that any appeal would not

be taken in good faith and, therefore, informa pauperis is denied for the purpose of any appeal.

Coppedge v. United States, 369 U.S. 438,444-45 (1962). The Clerk of Court is directed to close

this case.




SO ORDERED.




                                                   s/ Ann M. Donnelly
                                                 Ann M. Donnelly
                                                 United States District Judge

Dated: July 25,2019
       Brooklyn, New York




- A one-year period of limitation applies to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a state court. 28 U.S.C. § 2244(d)(1). The limitation period runs
from the latest of: (a)the date on which the judgment became final by the conclusion of direct review or
the expiration of the time for seeking such review;(b)the date on which the impediment to filing an
application created by State action in violation of the Constitution or laws ofthe United States is
removed, if the applicant was prevented from filing by such state action;(c)the date on which the
constitutional right asserted was initially recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or(d)the date on which the factual predicate of the claim or
claims presented could have been discovered through the exercise of due diligence. Id.
